USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DATE
SOUTHERN DISTRICT OF NEW YORK FILED: [=@=ZO
x
LOPEZ,
Plaintiff,
1:19-cv-03887 (ALC)
-against-
ORDER
NYC DEPARTMENT OF CORRECTION
Et al,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On December 11, 2019, Defendants filed a letter with this Court requesting a pre-motion
conference on an anticipated motion to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6).
(ECF No. 21). Plaintiff is ORDERED to respond to Defendant’s letter motion by January 23,

2020, indicating its position on Defendants’ contemplated motion.

SO ORDERED. (rodroe | o Quo

Dated: January 8, 2020

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
